DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, directed to the composition of Claims 1-5, 7, and 8 in the reply filed on 9 November 2022 is acknowledged.  The traversal is on the grounds that as a threshold matter, no lack of unity was found in the International Application, with the U.S. Patent Office acting as the searching authority, and that even if there were a prima facie lack of unity, this is overcome by an assertion of unexpected results as Applicants have attempted to establish via a preliminary submission of a Declaration under 37 C.F.R. 1.132.  This is not found persuasive for multiple reasons, the first being that even if the opinion of the International Search Authority carried any probative value in the National Stage, which it does not, the International Search Authority absolutely did establish a lack of unity of invention by their opinion of 24 January 2019.  In this document, the ISA indicates the claims lack an inventive step under PCT Article 33(3).  See “Box V.”  Despite the ISA assertion of each of novelty and industrial applicability, in the absence of an inventive step, unity of invention cannot be found.  In addition, as set forth below, the examiner disagrees that applicants have presented evidence that unexpected results commensurate in scope with the invention claimed have been demonstrated.
The requirement is still deemed proper and is therefore made FINAL.

Response to Amendment
The Declaration of Dr. Bhunia under 37 CFR 1.132 filed 9 November 2022 is insufficient to overcome the rejections set forth below because applicants have failed to provide evidence to support the declarant’s assertion that the compositions encompassed by the claims provide synergistic antimicrobial effect and that, even when viewed in the light most favorable to the applicants, applicants data fail to present evidence of secondary indicia of nonobviousness commensurate in scope with the invention claimed.
Applicants are reminded that they “have the burden of explaining the data…they proffer as evidence of non-obviousness.”  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).   The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  When unexpected results are proffered, Applicants must “provide an adequate basis to support the conclusion that other embodiments falling within the claim will behave in the same manner” in order to “establish that the evidence is commensurate with [the] scope of the claims.”  In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).  One data point is insufficient to “to ascertain a trend in the exemplified data which would allow [one having ordinary skill in the art] to reasonably extend the probative value thereof.”  In re Kollman, 595 F.2d 48, 56 (Fed. Cir. 1979).
Here, the Bhunia declaration fails to establish that a statistically significant difference in antimicrobial effect is observed by the aqueous combination of citrate and benzyl alcohol encompassed by the claims.  Absolutely nothing of the Bhunia declaration presents an analysis of the difference in antimicrobial effects observed by the combination of a single concentration of citrate and a single concentration of benzyl alcohol falling within the metes and bounds of the invention claimed, with Dr. Bhunia asserting, without evidence, that “the killing power of the 7% citrate/1.5% benzyl alcohol combination was greater than the sum of the killing power of 7%citrate alone and the killing power of 1.5% benzyl alcohol alone.”  From the graphs presented, again in the absence of the data underlying them or a proper statistical analysis of the data underlying the graphs, the examiner cannot agree that the results demonstrate a supra-additive effect, as the overwhelming majority of results appear to represent mere additive effects.  In addition, applicants have offered the results of a single composition falling within the metes and bounds of the invention with nothing whatsoever provided to suggest that the results, where they to be found persuasive of supra-additive effect, should or could be extrapolated beyond the single showing provided.
For at least these reasons, applicants’ arguments are unpersuasive. 

Status of the Claims
Claims 1-5, 7, 8, 11-17, 19, 20, 22, 23, 25, and 26 are pending.
Claims 11-17, 19, 20, 22, 23, 25, and 26 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-5, 7, and 8 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “concentration of citrate in solution is at least as high as the calcium concentration in a patient’s blood” in claim 2 is a relative term which renders the claim indefinite. The term “concentration in a patient’s blood” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A claim term is indefinite if it “leave[s] the skilled artisan to consult the ‘unpredictable vagaries of any one person's opinion.’” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1374 (Fed. Cir. 2014) (quoting Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350 (Fed. Cir. 2005)).  Here, because the concentration of calcium in a patients’ blood can vary widely, and the claims themselves are directed to compositions rather than a method of assessing patient’s calcium levels to adjust a composition’s citrate content, there is a shifting point of reference external from the composition claimed making it impossible for a skilled artisan to ascertain whether a composition would address the limitation of Claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ash (U.S. 9,011,897), in view of Gupta (U.S. PGPub. 2010/0191219).
Applicants claims are directed to aqueous compositions combining about 5-11% citrate and about 0.5-2% by weight benzyl alcohol.  Dependent claims 2-4 narrow the concentration of citrate in the solution, or specify that the citrate is trisodium citrate dihydrate.  Claim 5 provides a pH range of the composition as falling between about 5-7.5.  Claim 7 defines the relative density of the composition as falling within the range of about 1.030-1.060 g/ml.  Claim 8 requires the inclusion of a viscosifying agent.
Ash describes aqueous solutions combining citrate and parabens in concentrations effective to eliminate infection and reduce the likelihood of subsequent infections when employed as a catheter lock solution owing to their capacity to, in combination, provide antimicrobial effect.  (Col.4, L.66 – Col.5, L.3; Col.11, L.21-25).  Ash indicates that these solutions preferably employ the trisodium citrate dihydrate of Claim 4 as the citrate, are modified to provide a particular range of relative density, and that viscosifying agents of Claim 8 are to be included.  (Col.5, L.10-16; Col.10, L.39-45).  Parabens are described as includable in concentrations of between about 0.05-0.6%.  (Col.8, L.9-11).  Ash indicates that the sodium citrate should be present in concentrations of between about 1.5-15%, a range overlapping and therefore rendering obvious that of Claims 1 and 3, (Col.8, L.38-40), while also describing a preferred formulation as one which contains a concentration of citrate at least as high as that of the calcium concentration in a patient’s blood, addressing the language of Claim 2.  (Col.14, L.61 – Col.15, L.4); See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Ash describes the pH of the solution as preferably falling within the range of about 4-8, again a range overlapping and therefore rendering obvious that of Claim 5.  (Col.9, L.13-15), Peterson, supra.  The relative density of the solution according to Ash falls within the range of about 1.030-1.050 g/ml, a range overlapping and therefore rendering obvious that of Claim 7.  (Col.10, L.10-30), Peterson, supra.  Ash indicates that any of a variety of additional agents can be employed in these antiseptic solutions, including any of a variety of additional antimicrobial agents.  (Col.11, L.26-38).
Ash therefore describes the instantly claimed aqueous solutions employable as antiseptic catheter lock solutions, but for the inclusion of benzyl alcohol.
This is cured by the teachings of Gupta, which indicates that at the time of the instant application, each of esters of parahydroxybenzoic acid (also known as “parabens”) and benzyl alcohol was known to be useful as antimicrobial agents in catheter lock solutions which may contain trisodium citrate.  ([0024-25]; Claim 7).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have combined benzyl alcohol in the aqueous solutions of Ash.   This is because Ash recites including antimicrobial agents in the citrate/paraben solutions described, and Gupta establishes that benzyl alcohol was understood to operate as an antimicrobial agent in catheter lock solutions.  While neither Ash nor Gupta provide a particular concentration range for benzyl alcohol, Ash does indicate that a structurally related antimicrobial component of catheter lock solutions, the parabens which Gupta also acknowledges serve as equivalent antimicrobial agents in catheter lock solutions, are usefully included in such solutions in concentrations between 0.05-0.6%.  As this range overlaps that of the instant claims, and the art establishes the equivalence of parabens and benzyl alcohol as antimicrobial agents in aqueous citrate solutions useful as catheter lock solutions, the substitution of benzyl alcohol for the parabens of Ash is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 5, and 6 of U.S. Patent No. 6,958,049 in view of Gupta (U.S. PGPub. 2010/0191219).   The claims of the ‘049 patent describe antimicrobial catheter lock solutions containing between 10-40% citrate and a viscosifying agent buffered to a pH of between about 4.5-6.5, overlapping and rendering obvious the ranges of the instant claims.  While the ‘049 patent does not incorporate benzyl alcohol, per the teachings of Gupta benzyl alcohol was a t the time known to be usefully included in catheter lock solutions as an antimicrobial agent.  To be sure, the ‘049 patent nor Gupta describe the instant claimed concentrations of antimicrobial benzyl alcohol; however, the art describes benzyl alcohol as providing antimicrobial properties to the catheter lock compositions into which they are incorporated.  On this basis, a person of ordinary skill in the art would reasonably conclude that the amounts of each are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Gupta.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).

Claims 1-5, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, and 10-18 of U.S. Patent No. 7,749,529 in view of Gupta, discussed in greater detail above. The ‘529 patent claims encompass catheter lock solutions containing concentrations of citrate, concentrations of parabens, pH, and relative densities overlapping those of the instant claims, as well as the inclusion of viscosifying agents.  Similar to the 103 rejection above, while the ‘529 patent fails to recite the instantly claimed benzyl alcohol, the equivalence in antimicrobial effect between parabens and benzyl alcohol in catheter lock solutions is established by Gupta and the instant claims obvious permutations of those of the ‘529 patent. 

Claims 1-5, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 3-11 of U.S. Patent No. 9,011,897 in view of Gupta. The ‘897 patent claims encompass catheter lock solutions containing concentrations of citrate, concentrations of parabens, pH, and relative densities overlapping those of the instant claims, as well as the inclusion of viscosifying agents.  Similar to the 103 rejection above, while the ‘897 patent fails to recite the instantly claimed benzyl alcohol, the equivalence in antimicrobial effect between parabens and benzyl alcohol in catheter lock solutions is established by Gupta and the instant claims obvious permutations of those of the ‘897 patent.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613